Citation Nr: 1210806	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 24 days in December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2010.  A transcript of that hearing is of record.

In March 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Board previously remanded this matter in March 2011 to obtain the Veteran's outstanding VA treatment records and to obtain a VA examination addendum clarifying the complex medical issues raised by the case.  

A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  If there was not substantial compliance with the remand orders, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to the RO for further development.

Here, the RO, upon remand, obtained the Veteran's outstanding VA treatment records, as directed by the Board.  Thus, there was substantial compliance with this remand directive.  The Board finds, by comparison, that there was not substantial compliance with the directive regarding the need for a VA examination addendum opinion.  

By way of background, the Veteran's central contention is that he had a preexisting left leg disorder at the time of his entry into service in December 1969, and that this left leg disorder was aggravated during his service.  

His service treatment records show that a left leg disability was not "noted" at his May 1969 service entrance examination.  To the contrary, although the Veteran gave a history of leg trouble and broken bones, this was noted as "Healed."  Moreover, a clinical evaluation of the lower extremities was "normal," and a L-1 PULHES profile was assigned.  

Because a left leg disorder was not "noted" at service entrance, the presumption of soundness applies, and the burden shifts to VA to rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut the presumption of soundness, there must be clear and unmistakable evidence both (1) that the disorder existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  The clear and unmistakable standard is "very demanding" and requires unconditional (uncontradicted) evidence, which is not satisfied by anything less than an unequivocal medical opinion.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (citing Harris, v. West, 11 Vet. App. 456, 462 (1998).

In this case, the evidence clearly and unmistakably establishes that a left leg disorder existed prior to the Veteran's entrance into service.  In fact, as the Board explained in its March 2011 remand, the Veteran was diagnosed with a slipped capital femoral epiphysis (SCFE) of the left hip while serving in Job Corps in late 1967, prior to service.  He underwent internal fixation of the SCFE in early 1968, and he was instructed, according to a March 1968 Job Corps record, to use crutches for approximately six months and that he "should be observed closely at regular intervals for possible slipping of the left capital femoral epiphysis."  

The facts are not in dispute in showing that his disorder existed prior to service.  However, the evidence of record is in conflict on the question of whether there is clear and unmistakable evidence demonstrating that the disorder was not aggravated during his service.  On this question, the STRs clearly show complaints of pain.  However, a Medical Evaluation Board in, December 1969, determined that the disability was not permanently aggravated by service.  Yet, the MEB assigned an L-4 PULHES profile, which indicates some worsening.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Moreover, the Veteran maintains that he continued to experience left hip pain after his separation from service, and that he underwent additional surgery to remove the pins in his hip.  The post-service medical evidence confirms that he underwent such a procedure in November 1974, after complaining of a three-year history of left hip pain.  More recent records show ongoing treatment for polyarthralgia and hepatitis C-related arthritis, and that his left leg is one inch shorter than his right leg.

The record also shows that the Veteran underwent a VA examination in September 2009 in connection with the instant appeal.  However, as the Board thoroughly discussed in its March 2011 remand, this VA examination is inadequate to decide the issue because it does not address the pertinent pre- and post-service medical evidence, and because it offers contradictory conclusions that are not sufficiently reconciled.

The Board, accordingly, found that a remand was necessary to obtain an addendum opinion.  The Board directed that the examiner address two specific questions:  (a) did the residuals of the Veteran's left leg injury permanently increase in severity during his period of active service?; and (b) if such a permanent increase in severity occurred, was it due to the natural progress of the disease?  In answering these questions, the examiner was asked to specifically address the Job Corps records documenting the Veteran's pre-service left leg injury, the private records documenting the 1974 surgery, and the Veteran's statements regarding the pain he experienced during and after service.

Upon remand, the RO appropriately referred the matter for a VA examination addendum opinion, which was completed in April 2011 by a different examiner.  

The Board now finds that the April 2011 VA examination addendum does not substantially comply with the Board's March 2011 remand directives.  

In particular, the April 2011 VA examiner concluded, after reviewing the prior examination results "in full," that he feels it is less likely as not that the Veteran's left leg injury was permanently increased in severity because of his active duty service.  Rather, the VA examiner felt it was likely a transient inflammation that did not alter his long term outcome.  The VA examiner commented that it was his feeling that the Veteran's slipped capital femoral epiphysis and resultant outcome was very typical of patients with this condition, regardless of his period of active duty service.  The VA examiner also commented that he had reviewed the Veteran's history and Job Corps records documenting the pre-service left leg injury and 1974 surgery, and his claims file in full.  

This addendum is inadequate for two reasons.  

First, the Board expressly requested the VA examiner to specifically address the Job Corps records documenting the Veteran's pre-service left leg injury, the private records documenting the 1974 surgery, and the Veteran's statements regarding the pain he experienced during and after service.  Yet, the April 2011 VA examiner did not address the Veteran's own statements regarding his symptomatology during and after service.  Moreover, although the VA examiner commented that he had reviewed the documented evidence, he did not discuss how this evidence supported his decision.  

Second, the April 2011 VA examination addendum is inadequate as it falls short of the level of certainty needed to adequately address the central question in the case, which, again, concerns whether there is clear and unmistakable evidence showing that a left leg disorder was not aggravated by the Veteran's active duty service.  In particular, the VA examiner's opinion, while persuasive, is qualified with "I feel," which is not clear and unmistakable.  

Accordingly, the Board finds that there was not substantial compliance with the March 2011 Board remand directives.  Consequently, a remand is necessary to obtain a new VA examination.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to undergo an appropriate VA examination with an examiner other than the examiners who previously offered opinions in September 2009 and April 2011.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Was the Veteran's preexisting left leg disorder aggravated to any degree during his period of active duty?  For purposes of this question, the examiner should understand "aggravated" to mean that there was a permanent worsening or increase in severity of the disease.

(b) If the examiner determines that the Veteran's left leg disorder was aggravated by service, the examiner is asked to clarify whether this aggravation represents a permanent worsening of the underlying pathology due to service rather than a temporary or intermittent flare-up(s) resulting from service?  Similarly, the examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the condition?

(c) If the examiner concludes that the preexisting left leg disorder was not aggravated during service to any degree, the examiner should explain whether the evidence supporting this conclusion is clear and unmistakable (undebatable, unconditional, and unqualified).

It is essential that the examiner offer a detailed explanation for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  In particular, the examiner is requested to specifically address the Veteran's pre-service Job Corps records (documenting the pre-service left leg injury); the service treatment records; the post-service, private records (documenting the 1974 surgery); and the Veteran's statements regarding the pain he experienced during and after service.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

2. Following the completion of the above, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


